Citation Nr: 1747924	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-42 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right hip and lower extremity condition, to include as secondary to service-connected low back strain.
 
2.  Entitlement to service connection for left hip and lower extremity condition, to include as secondary to service-connected low back strain.

3.  Entitlement to service connection for bilateral leg condition, to include as secondary to service-connected low back strain.
 
4.  Entitlement to an initial compensable rating for service-connected headaches associated with service-connected cervical strain (myofascial pain syndrome).

5.  Entitlement to a rating in excess of 20 percent for service-connected low back strain.



REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney 


INTRODUCTION

The Veteran served on active duty from April 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, March 2011, and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  In the November 2009 rating decision, the RO awarded service connection for headaches associated with service-connected cervical strain (myofascial pain syndrome), assigning a noncompensable disability rating effective November 26, 2008; denied service connection for right hip and lower extremity and left hip and lower extremity conditions, to include as secondary to service-connected low back strain.  In the March 2011 rating decision, the RO denied service connection for bilateral leg condition, to include as secondary to service-connected low back strain, and in the July 2011 rating decision, the RO declined to increase the disability evaluation of the Veteran's service-connected low back strain.

In September 2015, the Board remanded this matter for the provision of the requested hearing.  In a February 2016 letter, the Veteran's representative conveyed that the Veteran waived and withdrew his hearing request.  

On October 9, 2017, VA received from the Veteran's representative a request for a copy of the Veteran's claims file.  A copy had already been mailed on August 23, 2017, so this request has been satisfied.  See 38 C.F.R. §§ 1.577, 20.1200 (2016).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for right hip and lower extremity condition, left hip and lower extremity condition, and bilateral leg condition, and entitlement to an increased disability evaluation for low back strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced prostrating headaches with characteristic attacks weekly but which were not completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for headaches associated with service-connected cervical strain (myofascial pain syndrome) have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.159, 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran essentially contends that his service-connected headaches are more disabling than contemplated by the initial noncompensable rating.

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2 (2016).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.       § 4.7 (2016).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's headaches are evaluated as noncompensable pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous, indicated by "99."  See 38 C.F.R. 4.20 (2016).

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months; and a noncompensable rating is warranted for less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims (Court) has defined that which constitutes a "prostrating" attack.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in Dorland's Illustrated Medial Dictionary 1531 (32d ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

The question for the Board is whether the Veteran's disability picture more nearly approximates the criteria for a higher disability rating.

During an August 2009 VA examination, the Veteran reported the following symptoms:  a squeezing-type of headache, right side greater than the left; intensity of 8-9/10; usually approximately a couple days every week; some blurring of vision; some phonophobia or photophobia.  The Veteran stated that he did not know what aggravated it but every time he had a middle-back or upper-back pain the headache exacerbated; most of the time rest relieved it.  Medication helped for a short period of time.  It was noted that there was some function loss because the Veteran had to stay in bed due to his headaches.

During an April 2011 VA examination, the Veteran reported the following symptoms:  at least weekly headaches, but not daily; they lasted hours; ordinary activity was possible but limited.

The Veteran is competent to report that which he perceives through the use of his senses, including the occurrence of prostrating headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  He is not, however, competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Based upon the foregoing, the Board finds that the preponderance of the evidence establishes that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating.  The evidence shows that on a weekly basis the Veteran had a painful headache that lasted hours with phonophobia or photophobia and some blurring of vision that was best relieved by bed rest.  Medication had some effect initially but bed rest was most effective.

The evidence does not support that the Veteran's service-connected headaches warrant more than an evaluation of 30 percent disabling.  Although the Veteran experienced frequent headaches that required bedrest, these headaches were of short-duration-hours compared to days-and they were not so completely prostrating as to produce severe economic adaptability.  It was assessed that ordinary activity was possible but limited.  Instead, the Veteran's migraines seem largely well-managed with the use of medication initially and the ability to retreat to bed.  As such, the Board finds that the record does not support the assignment of a disability rating in excess of 30 percent during the rating period on appeal.

In conclusion, the Board has considered the Veteran's increased ratings claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating of 30 percent, but no higher, for headaches associated with service-connected cervical strain (myofascial pain syndrome) is granted subject to the regulations governing the award of monetary benefits.


REMAND

The Veteran is additionally seeking entitlement to service connection for right hip and lower extremity condition, left hip and lower extremity condition, and bilateral leg condition, all to include as secondary to service-connected low back strain, as well as entitlement to an increased disability evaluation for low back strain.  Inasmuch as the Board regrets the additional delay of this appeal, a remand is required so that the claims may be properly adjudicated.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  These examinations and opinions must be adequate, or VA must give notice to the claimant.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that the examinations afforded to the Veteran in this matter were inadequate for the purposes of determining the Veteran's claims.  As these claims pertain to the same anatomic parts and require similar legal analyses, they will be addressed in conjunction with one another.

First, the Board finds that the medical nexus opinions in the August 2009 and March 2010 VA examination reports were inadequate for determining service connection for the Veteran's bilateral hip and lower extremity conditions.

When in service, the Veteran loaded and unloaded trucks, notably injuring his back when lifting a 450 pound load.  This injury is service-connected.  The Veteran's service treatment records show that in August 1983 he reported numbness in his right leg after lifting heavy objects the week before.  It was observed that there was no motor or sensory loss but there was reduced range of motion secondary to pain.

The Veteran's post-service medical treatment records show that between November 2008 and April 2009, the Veteran engaged in physical therapy for his back and legs.

In August 2009, the Veteran was afforded a VA examination for joints, which included examination of his bilateral hips and thighs.  It was noted that the Veteran experienced some pain during the examination with no limitation of range of motion and overall the gait was normal.  The examiner did not provide a diagnosis for the Veteran's condition and observed that the Veteran had not had any major complaints of the thigh and the hip in the past.  The examiner opined:  "It is possible that the pain is a pain that is produced by the lower back pain, which maybe related or at least as likely as not may have been caused by the injury that he had incurred while lifting in the service while he was still serving in the Armed Forces."

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Board finds that the August 2009 examination is inadequate as it did not take into account the Veteran's complaint of right leg numbness while in service and the extent of pain management techniques utilized by the Veteran in the year prior to the examination.  See Barr, 21 Vet. App. at 310-11.  Furthermore, the August 2009 VA examination report was inadequate because the examiner's opinion was speculative without a rationale such that the Board is not sufficiently informed of the examiner's judgment.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012); Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010) (addressing the ambiguity of speculative opinions).

In March 2010, the Veteran was afforded a VA examination for peripheral nerves for his bilateral leg condition.  At that time, it was observed on the motor examination that the Veteran had weakness against resistance with raising thigh bilaterally.  On the sensory function examination it was observed that vibration, pain, and light touch were decreased in the toes and lateral thigh.  On the detailed reflex examination it was observed that bilaterally the knee reflexes were 1+.  It was noted that there was bilateral muscle bulk in both lower extremities and that there was an antalgic gait.

The March 2010 VA examination report incorporated the report of EMG nerve conduction studies also performed in March 2010.  On that examination, deep tendon reflexes were measured as 1-2+ in both lower extremities.  The Veteran's gait was observed as normal, and he could walk on heels and toes without difficulty; could make tandem gait; and stand on either leg without difficulty.  X-rays and CT scans of the spine were negative.  The reported conclusion was:  "Essentially normal study.  No electrodiagnostic study evidence of radiculopathy or neuropathy in either lower extremity at this time."

In the March 2010 VA examination report, the examiner provided the diagnosis of bilateral lower extremity neuropathy, etiology unknown.  It was indicated that there was nerve dysfunction with the presence of neuritis and neuralgia.  The examiner opined that the Veteran's bilateral lower extremity neuropathy condition was less likely as not caused by or a result of his service-connected back condition.  The rationale provided consisted of a quotation of the conclusion in the EMG nerve conduction studies report.  The examiner stated, additionally:  "He is on neurotin three times a day for pain and burning, but it is not related to his back condition according to EMG results."

The Veteran's 2010 medical treatment records show that the Veteran received ongoing evaluation and treatment for pain in the hips and legs, including continued pain medication and pain management classes.

The Board finds that the March 2010 VA examination report was inadequate for failing to account for the Veteran's in-service complaint of right leg numbness; failing to reconcile the observations during the physical examination with the testing results obtained during the EMG nerve conduction studies; for failing to address the significance, if any, of the bilateral muscle bulk in both lower extremities; and for failing to provide a sufficient rationale to sufficiently inform the Board of the examiner's judgment.  See Barr, 21 Vet. App. 303; Jones, 23 Vet. App. 382.

On remand, the Board finds that new examinations are necessary to address the deficiencies noted herein.  The Veteran must be afforded new examinations to determine the etiology of the Veteran's right hip and lower extremity condition, left hip and lower extremity condition, and bilateral leg condition, taking into account the Veteran's statements about his symptoms, the record evidence, and accepted medical principles.  If the examiner concludes that there is no current right or left hip and lower extremity condition or bilateral leg condition, the examiner should attempt to reconcile findings in the record that document diagnoses and treatment for such conditions.

Second, the Board finds that the August 2009 and April 2011 VA joint examinations were inadequate for evaluating musculoskeletal disability.  Since these examinations, the United States Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  As the August 2009 and April 2011 VA examinations do not fully comply with the requirements of Correia and 38 C.F.R.  § 4.59, new examinations are required with regard to the Veteran's claims.

On remand, the RO should also associate ongoing pertinent VA and private treatment records with the record before the Board.  38 C.F.R. § 3.159(c) (2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from January 2011 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment to his low back, hips, and lower extremities since November 2008 and obtain all necessary authorizations.  After acquiring this information, these records should be associated with the claims file.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

3.  After all additional records are associated with the claims file, schedule the Veteran for a new VA examination for joints to determine the etiologies of his right hip and lower extremity condition and left hip and lower extremity condition.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner should state whether there has been a disorder for the Veteran's right hip and lower extremity and for the left hip and lower extremity during the appeal period. 

For any identified hip and lower extremity disorder, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that such disability was either incurred in or aggravated by service (to include frequent lifting of heavy loads), or caused by or aggravated by the Veteran's service-connected low back strain.

In rendering the requested opinion, the examiner must specifically address the August 1983 in-service treatment for right leg numbness after lifting heavy objects the week before and the significance, if any, of bilateral muscle bulk in both lower extremities.

The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate.

The examiner should also consider the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The examiner may not exclude the possibility that the Veteran exhibited bilateral hip and lower extremity disorders during the pendency of this appeal that have resolved.  In the event that the VA examination does not show a current right or left hip and lower extremity condition, the type of scenario addressed under McClain must be addressed on examination as well.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After all additional records are associated with the claims file, schedule the Veteran for a new VA examination for peripheral nerves to determine the etiology of his bilateral leg condition.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.
 
The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner should state whether there has been a disorder for the Veteran's bilateral leg condition at any point during the period on appeal.

For any currently manifested bilateral leg condition, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that such disability was either incurred or aggravated in service (to include frequent lifting of heavy loads), or caused by or aggravated by the Veteran's service-connected low back strain.

In rendering the requested opinion, the examiner must specifically address the August 1983 in-service treatment for right leg numbness after lifting heavy objects the week before and the significance, if any, of bilateral muscle bulk in both lower extremities.

The examiner should reconcile any opinion with the evidence of record, and cite to the record as appropriate.

The examiner should also consider the Court's holding in McClain v. Nicholson, 21 Vet. App. 319 (2007), that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The examiner may not exclude the possibility that the Veteran exhibited a bilateral leg condition during the pendency of this appeal that has resolved.  In the event that the VA examination does not show a current bilateral leg condition, the type of scenario addressed under McClain must be addressed on examination as well.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After all additional records are associated with the claims file, schedule the Veteran for a new VA examination to assess the current severity of his service-connected low back strain.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, and the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All pertinent symptomatology and findings must be reported in detail in accordance with Diagnostic Code 5237.

All ranges of motion involving the Veteran's service-connected lumbar spine disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

The examiner should also provide an opinion concerning the impact of the Veteran's low back strain on the Veteran's ability to work to include whether the Veteran is unemployable because of his service-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


